Filed by ICO, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: ICO, Inc. Commission File No.: 001-08327 [Resend of Email message from A. John Knapp, Jr., President and Chief Executive Officer of ICO, Inc. to employees of ICO, Inc. and its Subsidiaries] To ICO team members across the globe December 2, 2009 This evening, we announced that ICO is being acquired by A Schulman, pending approval by shareholders and customary regulatory agencies.This proposed transaction reflects the value that each of you have helped to build in our business.Our Board of Directors reviewed our alternatives for our company and determined that the offer by Schulman was in the best interests of our employees, customers, and shareholders.It is important that each of you understands that this is a complimentary combination with very little “overlapping” activities. We believe that ICO’s team members should be very excited about this combination, based on the same considerations that have impressed our board with regard to A.
